DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 14-19,  in the reply filed on 04/12/2022 is acknowledged.
Claims 9-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Regarding claim 2, it is unclear if the depth of 6 nm referred to is the depth in the copper foil of itself or in the composite copper foil including the other metal layer and the protrusions.  Further, the phase “total weight of metal” is unclear, is the metal referring only to the copper or does the metal refer to the copper and the metal other than copper of the metal layer?
	Dependent claims 14-16 and 18 are rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi et al. (WO 2015040998 A1), herein Tsuyoshi.
The examiner has provided a machine translation of WO 2015040998 A1.  The citations herein refer to the provided translation except the Figures which are within the original document.


In regards to claims 1 and 3, Tsuyoshi teaches a composite copper foil comprising a copper foil and a layer of metal, the metal by example is nickel [Pg. 1 lines 11-15, Pg. 2 lines 21-46, Pg. 9 lines 32-37, Pg. 11 lines 35-49].   The surface of the copper foil has needle-like protrusions having a maximum length of 500 nm or less [Pg. 2 lines 34-46, Pg. 3 lines 1-4, Pg. 4 lines 1-12].  This overlaps the claimed ranges.

	In regards to claim 2, Tsuyoshi does not expressly teach the percentage of copper relative to the total weight of metal at a depth of 6 nm is 80% or less and a percentage of copper relative to the total weight of metal at a depth with no oxygen is 90% or more.  However, as the composite copper foil of Tsuyoshi is made in a substantially similar manner to the claimed foil including the alkaline treatment, oxidation and reduction treatments it is expected to substantially similar percentage of copper relative to the total weight of metal at a depth of 6 nm and at the depth with no oxygen [Pg. 8 lines 19-26, 54-59, Pg. 11 lines 35-60, Pg. 12 lines 2-8].  See In re Best.   Additionally, Tsuyoshi is expected to meet the limitation of a depth with no oxygen being 90% or more as the center of the foil is expected to have no oxygen and a Cu percentage of greater than 90%.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


In regards to claims 4 and 15, Tsuyoshi does not expressly teach the number of protrusions with a height of 50 nm or more per a 3.8 µm range of a cross-section of the copper coil.  However, based upon the provided Figures which have scale bars the needle-like projections are present within the claimed range [Fig. 1-3].  Additionally, as the composite copper foil of Tsuyoshi is made in a substantially similar manner to the claimed foil including the alkaline treatment, oxidation and reduction treatments it is expected to substantially similar number of need-like projections in the range [Pg. 8 lines 19-26, 54-59, Pg. 11 lines 35-60, Pg. 12 lines 2-8].  See In re Best.

In regards to claim 5, Tsuyoshi does not expressly teach the same method of measuring the height of the protrusions as claimed [Pg. 4 lines 1-12]  However, the projections would still overlap the claimed range when measured by the claimed method.

In regards to claims 6, 16 and 17, Tsuyoshi teaches the metal layer is a layer with no mention of particles present [Pg. 9 lines 32-37, Pg. 11 lines 35-49].   Hence, the metal layer is a uniform metal layer.  

In regards to claims 7, 18 and 19, Tsuyoshi does not expressly teach the ratio of Cu/O at a depth where the atomic percentage of Cu is 40% is 0.9 or more.  However, as the composite copper foil of Tsuyoshi is made in a substantially similar manner to the claimed foil including the alkaline treatment, oxidation and reduction treatments it is expected to substantially similar ratio of Cu/O at a depth where the atomic percentage of Cu is 40% is 0.9 or more [Pg. 8 lines 19-26, 54-59, Pg. 11 lines 35-60, Pg. 12 lines 2-8].  See In re Best.   

In regards to claim 8, Tsuyoshi teaches the metal layer is by example nickel [ Pg. 11 lines 45-49]. 

In regards to claim 14, Tsuyoshi further teaches the surface of the copper foil has needle-like protrusions having a maximum length of 500 nm or less [Pg. 2 lines 34-46, Pg. 3 lines 1-4, Pg. 4 lines 1-12].  This overlaps the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include art teaching roughened copper foil composites having surface projections such as Uno et al. (US 20120285734 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784